Case 1:20-cv-00427-MJT-KFG Document 9 Filed 12/23/20 Page 1 of 2 PageID #: 52




                          IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

 REGINALD I. PARKER,                              §
 a.k.a. RAY HILL,                                 §
 a.k.a. REGINALD I. BAILEY, #582603               §
                                                  §
 VS.                                              §               CIVIL ACTION NO. 1:20cv427
                                                  §
 GEO GROUP, INC., ET AL.                          §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Reginald I. Parker, an inmate at the GEO Transitional Center, proceeding pro se,

 brought this civil rights suit pursuant to 42 U.S.C. § 1983.

        The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends this action be dismissed without prejudice.

        The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

 evidence. A copy of the report and recommendation was mailed to plaintiff at the address

 provided to the court. Additionally, another copy of the report and recommendation was mailed

 to plaintiff at a new address plaintiff provided in a notice of change of address which was

 received after the initial mailing. Both copies of the report were returned to the court as

 undeliverable. No objections to the Report and Recommendation of United States Magistrate

 Judge have been filed.
Case 1:20-cv-00427-MJT-KFG Document 9 Filed 12/23/20 Page 2 of 2 PageID #: 53




                                        ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct and the report and recommendation of the magistrate judge is ADOPTED. A separate

 final judgment will be entered in this case in accordance with the magistrate judge’s

 recommendations.

                              SIGNED this 23rd day of December, 2020.




                                                          ____________________________
                                                          Michael J. Truncale
                                                          United States District Judge




                                            2
